Appellees have entered their special appearance in this cause, and filed their motion to dismiss this appeal, asserting as cause for dismissal, in substance, that said attempted appeal had not been properly perfected.
Examination of the record discloses that the trial court, upon proper request, made and filed its special finding of fact, and stated conclusions of law thereon February 9, 1940; that appellant, on March 8, 1940, filed his motion for a new trial; that said motion for *Page 434 
a new trial was overruled, and judgment on the conclusions of law rendered on April 13, 1940. The transcript of the record and appellant's assignment of errors was filed in this court on July 13, 1940, more than 90 days after final judgment.
Rule 1, of the Revised Rules of the Supreme and Appellate Courts of Indiana, adopted June 21, 1937, in full force and effect when appellant filed the record and his assignment of errors in this court, requires that an appeal "must be taken within 90 days of the date of the judgment or the ruling on the motion for a new trial." In the instant case this was not done, and the appeal must, therefore, be dismissed. See Rule 1, supra;Findy v. Bodine (1940), 107 Ind. App. 604, 26 N.E.2d 80;City of Michigan City v. Williamson (1940), 217 Ind. 598, 28 N.E.2d 961.
For the present rule regulating the taking of appeals, see Rule 2-2, of the Rules of the Supreme Court of Indiana, effective September 2, 1940.
The appeal is dismissed.
NOTE. — Reported in 29 N.E.2d 339.